Citation Nr: 1422059	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  03-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than March 10, 2000, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than September 7, 2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reopened claim of entitlement to service connection for bilateral hearing loss was not received within one year of the Veteran's discharge from service or until March 10, 2000.

2.  A claim of entitlement to service connection for tinnitus was not received within one year of the Veteran's discharge from service or until September 7, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 10, 2000, for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to September 7, 2000, for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeals for earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i)  (2013).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2)  (2013).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In February 1998, the RO received the Veteran's initial claim for service connection for hearing loss, arguing that it was due to head trauma in service.  The claim was denied in a June 1998 rating decision.  The Veteran appealed and the Board upheld the denial in a November 1999 decision. No appeal to the United States Court of Appeals for Veterans Claims was made. 

In a September 1998 hearing at the RO, the Veteran asserted that he had tinnitus due to head trauma. The RO denied this claim in a December 1998 rating decision, notice was provided to the Veteran in January 1999.  

On March 10, 2000, VA received the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.  On September 7, 2000, the RO received the Veteran's claim of entitlement to service connection for tinnitus.  

In a March 2001 rating decision, service connection for bilateral hearing loss was granted, effective March 10, 2000, the date the Veteran's request to reopen his claim of entitlement to service connection for hearing loss was received.  In the same rating decision, the RO also found that the Veteran's reported tinnitus was inextricably intertwined with his hearing loss, and that it was related to his reported noise exposure and head trauma in service.  Service connection for tinnitus was granted, effective September 7, 2000, the date the Veteran's claim for service connection was received. 

The Veteran filed a notice of disagreement to this decision asserting that the effective date for his bilateral hearing loss and tinnitus benefits should be February 1998 when he filed his original claim for compensation benefits based on bilateral hearing loss. In a subsequent October 30, 2003, hearing  before the RO, the Veteran asserted that his effective date should be in January or February 1998, the date he submitted his claim for hearing loss due to head trauma.

The Veteran did not submit a claim of entitlement to service connection for hearing loss or tinnitus within one year of his October 1956 separation from service, and he does not contend otherwise.  Thus, there is no basis for an effective date based on a claim being filed within one year of separation for the award of service connection for either of these disabilities. 38 C.F.R. 3.400(b)(2)(i).

The Veteran's original 1998 claim of entitlement to service connection for bilateral hearing loss, based in part on head trauma, was denied in the November 1999 Board decision. As noted, he did not appeal the November 1999 Board decision  and that decision is  final. Accordingly, the 1998 claim for hearing loss benefits was finally adjudicated in the 1999 Board decision and is not pending. Thus, this claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for bilateral hearing loss. See 38 C.F.R. 3.160 (2013) (pending claim is defined as an application which has not been finally adjudicated). 

After the November 1999 Board decision, the Veteran did not file a petition to reopen his claim of entitlement to service connection for hearing loss, either formal or informal, until March 10, 2000.  Consequently, March 10, 2000, the date the Veteran's claim to reopen was received, is the earliest possible effective date for service connection for hearing loss.  38 C.F.R. § 3.400(q)(2).

The Veteran initially raised a claim of entitlement to tinnitus due to head trauma in service in a September 1998 hearing. This claim was denied, and notice provided to the Veteran in January 1999.  The Veteran did not file a notice of disagreement to this denial.  Accordingly, this decision is final, and any claim pending in 1998 was finally adjudicated and cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for tinnitus. See 38 C.F.R. 3.160 (2013). 

After January 1999, the Veteran did not file a claim, informal or otherwise, for service connection for tinnitus until September 7, 2000, when he sought to "open a claim" for tinnitus. Consequently, September 7, 2000, the date of the Veteran's request  to reopen his claim for service connection for tinnitus, is the earliest possible effective date for service connection for tinnitus.  38 C.F.R. § 3.400(q)(2).

Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than March 10, 2000, for entitlement to service connection for hearing loss, or an effective date earlier than September 7, 2000, for entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An effective date prior to March 10, 2000, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to September 7, 2000, for the grant of service connection for tinnitus is denied.


REMAND

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran's last VA audiological examination of record was in June 2011, almost three years ago.  The Veteran reported in a September 2011 statement, that his hearing "has gotten progressively worse and will not get better."  Given the Veteran's claims of increased symptomatology, a new VA audiological examination is warranted to determine the current severity of his bilateral hearing loss.

Additionally, the Board notes that the VA treatment records in the claims file and the Virtual VA e-folder only date to July 2011.  As the Veteran receives treatment for his bilateral hearing loss at VA, the records are relevant to the Veteran's claim.  Consequently, the Board requests the Veteran's complete VA treatment records from July 2011 to the present.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from July 2011 to the present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a new VA audiological examination, to assess the severity of his current bilateral hearing loss disability.  

After examining the Veteran and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The claims folder should be reviewed prior to the examination and the examiner should indicate having done so in his or her report.  

A clear rationale for all opinions and conclusions expressed must be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

3.  Readjudicate the Veteran's claim for an increased rating for his bilateral hearing loss.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


